NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 12a0967n.06

                                          No. 11-4066

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

LIBERTARIAN PARTY OF OHIO;                  KEVIN       )                    FILED
KNEDLER; MICHAEL JOHNSTON,                              )                 Aug 31, 2012
                                                        )           LEONARD GREEN, Clerk
             Plaintiffs-Appellees,                      )
                                                        )
v.                                                      )
                                                        )       ON APPEAL FROM THE
JON HUSTED, In his Official Capacity as Secretary       )       UNITED STATES DISTRICT
of State,                                               )       COURT FOR THE SOUTHERN
                                                        )       DISTRICT OF OHIO
             Defendant,                                 )
                                                        )                OPINION
OHIO GENERAL ASSEMBLY,                                  )
                                                        )
             Intervenor-Appellant.                      )
                                                        )
                                                        )


BEFORE: NORRIS, McKeague, and KETHLEDGE, Circuit Judges.

       PER CURIAM. The Ohio General Assembly (“the OGA”), as a proposed-intervenor,

appeals the district court’s grant of the Libertarian Party of Ohio’s (“the LPO”) motion for a

preliminary injunction. Generally, the court’s order enjoined Ohio Secretary of State Jon Husted,

the named defendant and not a party to this appeal, from enforcing House Bill 194 (“H.B. 194”), a

recently enacted ballot access provision. Ohio H.B. 194, 129th G.A. (2011) (repealed 2012).

Because the issues raised in this appeal and the underlying case have become moot, we VACATE




                                               -1-
                                                                            Libertarian Party of Ohio v. Husted
                                                                                                   No. 11-4066

the judgment of the district court and REMAND with instructions to dismiss the underlying

litigation.



                                                         I.

          On August 9, 2011, the LPO filed an amended complaint in district court against Ohio

Secretary of State Jon Husted, claiming that H.B. 194 unconstitutionally interfered with its right to

field and run candidates for state office in the 2011 general election and the 2012 primary and

general elections. This law, which was scheduled to go into effect on September 30, 2011, generally

amended Ohio Rev. Code §§ 3501.01 and 3517.01 to require most minor parties to qualify for ballot

access each year by collecting and submitting a number of signatures equal to 1% of the total votes

cast in the last gubernatorial or presidential election at least 90 days prior to the May primary

election. The LPO sought both a declaration that these requirements violated its First Amendment

rights and an injunction staying their enforcement and placing the LPO on the 2011 and 2012 ballots.

          Before this law could go into effect, the LPO filed a motion seeking a preliminary injunction,

again seeking to enjoin enforcement of the law and to guarantee its access to the 2011 and 2012

ballots. The district court granted this motion on September 7, 2011. This appeal followed on

October 7, 2011. The record indicates that the LPO subsequently appeared on the November 2011

ballot.

          Meanwhile, opponents of H.B. 194 were circulating petitions calling for a referendum vote

on the law at the 2012 general election. On December 9, 2011, Secretary Husted certified that these

petitioners had filed the necessary signatures and that H.B. 194, already subject to the court-ordered

                                                   -2-
                                                                           Libertarian Party of Ohio v. Husted
                                                                                                  No. 11-4066

injunction, was suspended by operation of Ohio law, pending voter approval at the November

election. Ohio Const. art. II, § 1c; State ex rel. Ohio Gen. Assembly v. Brunner, 873 N.E.2d 1232,

1234 (Ohio 2007) (“[I]f a referendum petition is filed, the law becomes effective when a majority

of electors approve it[.]”). The OGA, rather than waiting for the referendum, repealed H.B. 194 on

May 15, 2012. 2012 Ohio Laws File 105 (Sub. S.B. 295). The repeal went into effect on August

15, 2012. Id.

                                                  II.

        Mootness is a threshold question which we must independently resolve before assuming

jurisdiction. North Carolina v. Rice, 404 U.S. 244, 245–46(1971). “The jurisdiction of federal

courts extends only to actual, ongoing cases or controversies. A case may become moot if, as a

result of events that occur during pendency of the litigation, the issues presented are no longer ‘live’

or parties lack a legally cognizable interest in the outcome.” Ohio Citizen Action v. City of

Englewood, 671 F.3d 564, 581 (6th Cir. 2012) (quotation marks and citations omitted). Absent

special circumstances not present in this case, the legislative repeal of a statute renders a case

challenging that statute moot. Kentucky Right to Life, Inc. v. Terry, 108 F.3d 637, 644 (6th

Cir.1997). When a civil case becomes moot pending appellate adjudication, the well-established

Munsingwear doctrine directs us to vacate the judgment below and remand with a direction to

dismiss. Arizonans for Official English v. Arizona, 520 U.S. 43, 71 (1997) (citing United States v.

Munsingwear, 340 U.S. 36, 39 (1950)).

        Here, the LPO’s entire claim for relief was premised on blocking enforcement of H.B. 194.

After the suspension of H.B. 194’s implementation by the pending referendum and the bill’s later

                                                  -3-
                                                                          Libertarian Party of Ohio v. Husted
                                                                                                 No. 11-4066

repeal, there was nothing left for the LPO to challenge. At this point, neither this Court nor the

district court was in a position to grant the LPO the specific relief it sought. As the LPO’s target,

H.B. 194, was no more, there was nothing to enjoin or declare unconstitutional.

                                                 III.

       For the foregoing reasons, we VACATE the judgment of the district court and REMAND

with instructions to dismiss the underlying litigation. We express no opinion regarding any

entitlement the LPO may have to attorney’s fees under 42 U.S.C. § 1988(b). That case-specific

inquiry is best left in the first instance to the district court. McQueary v. Conway, 614 F.3d 591, 601

(6th Cir. 2010).




                                                 -4-